Citation Nr: 1003307	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  08-02 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, to include as secondary to a service-connected 
right shoulder disability.

2.  Entitlement to service connection for a left shoulder 
disorder, to include as secondary to a service-connected 
right shoulder disability.

3.  Entitlement to service connection for a left ankle 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1994 to June 
1997.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.

The RO characterized the Veteran's claim as one to reopen a 
final decision.  However, the Board finds that the Veteran 
timely disagreed with the January 2007 rating decision in 
statements dated January 2007 for the cervical spine disorder 
and September 2007 for the left shoulder disorder and left 
ankle disorder.  New and material evidence is not needed.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

It does not appear that the Veteran has been afforded a VA 
examination to determine the nature and the etiologies of the 
Veteran's left ankle disorder.  In the case of a disability 
compensation claim, VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  As the 
Veteran has provided an opinion from a Dr. Clavell that other 
disorders are due to repetitive trauma in service, possibly 
including the ankle, and as the Veteran's reports of pain in 
his ankles following parachute jumps are consistent with the 
terms of his service, remand for an examination is required.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must 
provide a medical examination when it is necessary to decide 
the claim).
 
The Veteran stated in his September 2007 notice of 
disagreement that he was seeing a chiropractor named Dr. 
Waldemar Carrasquillo at least twice a month.  These records 
have not been associated with the claims file.  Regulations 
provide that efforts must be made to secure all private 
medical records and VA records that may exist related to the 
Veteran's claim. 38 C.F.R. § 3.159(c)(1) defines reasonable 
efforts in obtaining records outside the custody of the 
federal government as "an initial request for the records, 
and, if the records are not received, at least one follow-up 
request."  As these records likely contain information on 
the Veteran's cervical spine disorder and left shoulder 
disorder, remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's current and 
complete treatment records from Dr. 
Carrasquillo.  Evidence of attempts to 
obtain these records should be 
associated with the claims file.  Do 
not associate duplicate records with 
the claims file.

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his left ankle disorder.  
The entire claims file must be made 
available to the VA examiner.  
Pertinent documents should be reviewed, 
including service treatment records and 
the opinion of Dr. Clavell.  The 
examiner should conduct a complete 
history and physical and offer an 
opinion as to whether a left ankle 
disorder at least as likely as not had 
its onset in service, is related to 
service or to repetitive trauma in 
service, or was aggravated by service 
or a service-connected disability.  The 
term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against causation.

All necessary diagnostic testing should 
be conducted and commented upon by the 
examiner.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

3.  After completing the above action, 
the claims should be readjudicated.  If 
any claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

